DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 4-8, 12-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-11 and 17-19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Patent Application Publication No. 2013/0007794, hereafter referred to as “Wang”).



Regarding independent claim 1:  Wang discloses A system comprising: a memory; a processor comprising hardware, the processor is configured to be in communication with the memory, and the processor is configured to: (See Wang Figure 2 showing elements such as RAM, ROM, secondary storage and a CPU.) receive a data set from a plurality of data sources corresponding to a plurality of domains; (See Wang Figure 1, especially #110, showing reception of data from a plurality of sources represented by user and item domains.) and train a machine learning model to learn a plurality of vectors that indicate impact of the plurality of domains on a plurality of assets, wherein the machine learning model is operable to generate forecasts relating to performance metrics of the plurality of assets based on the plurality of vectors. (See Wang paragraphs [0055]-[0056] teaching the use of feature vectors related to user and item domains, and the training of parameters used in forming a unified vector representation.  Also see the Abstract discussing the implementation of a predictive analysis method that uses a vector which is ultimately derived from these user and item vectors.) 

Regarding claim 2:  Wang discloses wherein the machine learning model is a neural attention network with shared hidden layers. (See Wang Figure 5 and paragraph [0031] teaching the use of a neural attention network.) 

Regarding claim 3:  Wang discloses wherein the processor is configured to receive an input indicating an asset; and run the machine learning model to: generate a forecast relating to a performance metric of the asset; and generate interpretations of the forecast, the interpretation being indicative of importance of the plurality of domains to the asset. (See Wang Abstract and Fig. 1 teaching the reception of data related to users and items and the providing of predictive analysis based upon cross vectors, in the context of paragraph [0035] teaching the utilization of the importance of various cross features.) 

Claims 9-11 and 17-19 are substantially similar to claims 1-3, respectively, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Cao, Da, et al., “Attentive Group Recommendation”, SIGIR ‘18, Ann Arbor, MI, July 8-12, 2018, Session 5D:  Recommender Systems - Applications, pp. 645-654.
Use of Attention Network and Neural Collaborative Filtering (NCF) for enhancing recommendations to users (p. 645, Abstract); Aggregation of data from both users and groups (p. 646, paragraph under section 2 Methods); System includes a pooling layer, shared hidden layers and a prediction layer (p. 648, Figure 3).

Thenmozhi, M., “Forecasting Stock Index Returns Using Neural Networks”, Delhi Business Review, Vol. 7, No. 2, July – December 2006, pp. 59-69.
Use of a multilayer perceptron [artificial neural] network to build the daily return’s model for the BSE [Bombay Stock Exchange] (P. 59, Abstract); Multiple inputs (p. 61, Figure 1); Stock market trend prediction using neural networks was known in the art (p. 62, 1st paragraph of Section II:  Neural Networks in financial forecasting); MLP Networks consist of three layers of nodes: input, hidden, and output layers (p. 65, Figure 2, and section b) Network Structure). 

Xiao, Jun, et al., “Attention Factorization Machines:  Learning the Weight of Feature Interactions via Attention Networks”, arXiv, Cornell University, document no. arXiv:1708.04617v1, August 15, 2017, 7 pages.
Attention-based pooling and prediction score layers (3rd page, Figure 1); The hidden layer size of the attention network is also known as the “attention factor” (page 3, 1st paragraph); The attention score is used for prediction purposes (page 2, last paragraph). 


Riemer, Matthew, et al., “Correcting Forecasts with Multifactor Neural Attention”, Proc. of the 33rd International Conf. on Machine Learning, New York, NY, © 2016, 10 pages.
A neural network attention mechanism that incorporates data from multiple external sources and is used to predict demand of 20 commodities across 107 retail stores (page 1, Abstract).



US Patent Application Publications
Wang 	 				2019/0325293
Neural attention network (Fig. 5, para 0031); Pooling (Figures 1-3, paras 0007, 0012-0013, 0038, 0059-0060); Prediction (Figures 2-3 and 6, paras 0038, 0061-0062, 0065-0067); Use in eCommerce environment to build a recommendation service (paras 0068 and 0100); Implementation of a heat map denoting feature contributions to the final prediction (Fig. 10B, paras 0097-0099); Ranking/adjusting of recommendations (Fig. 11, para 0100). 

McNair 	 				2006/0036542
Multiple financial information sources (Fig. 1 #103); Use of stochastic volatility models to predict changes in a company’s financial leverage that have not yet materialized (para 0010); Quick identification of buy/sell indicators (para 0037).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




July 14, 2022